Powell, J.
1. The evidence fully sustains the verdict.
2. There is no error in the charge of the court as to the corroboration necessary to support the testimony of an accomplice.
3. In the absence of a written request, the failure of the judge to charge the jury that “the law presumes every fire to be accidental, until the contrary appears, where a man is charged with the offense of arson,” is not reversible error; especially is this true where the arson is proved by direct testimony. Judgment affirmed.